Title: To James Madison from Thomas Jefferson, 7 August 1801
From: Jefferson, Thomas
To: Madison, James


Monticello Aug. 7. 1801.
Th: Jefferson presents his affectionate salutations to mr. Madison & sends him the inclosed which will explain itself. He hopes to see him & family at Monticello when most convenient to themselves; and observes for his information that the road through Shadwell is put into fine order, the right hand at issuing from the ford on this side to be greatly preferred to the left. The road by Milton is all but impassable. Health & respect.
 

   RC (owned by Charles M. Storey, Boston, Mass., 1961).


   Jefferson apparently enclosed a 30 July 1801 letter to him from Philadelphia publisher George Helmbold, Jr., seeking a federal appointment (not found, but listed in Jefferson’s Epistolary Record [DLC: Jefferson Papers] as received 6 Aug. and mentioned in Helmbold to Jefferson, 7 Aug. 1801 [DNA: RG 59, LAR, 1801–9]; see also JM to Jefferson, ca. 12 Aug. 1801).

